Citation Nr: 1527657	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to August 1978.  He died in June 2006, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The videoconference hearing was scheduled for August 2014, however the appellant failed to show up.  

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.


FINDINGS OF FACT

1.  The Veteran died in June 2006; the primary cause of death was cardiorespiratory arrest, with bilateral pneumonia as underlying causes of death.  Diabetes was listed as another significant condition.  

2.  Diabetes mellitus was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the appellant's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Applicable law and regulations provide that service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Diabetes mellitus is defined as being compensable in nature when it is "manageable by restricted diet only."  38 C.F.R. § 4.119 (2014).  

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran passed away in June 2005.  The immediate cause of death listed on his death certificate was cardiorespiratory arrest due to or a result of bilateral pneumonia.  Diabetes was listed as another significant condition.  The appellant contends that the Veteran's diabetes mellitus manifested within a year of separation from service and therefore, his death should be service connected

The service treatment records do not include complaints, diagnosis, or treatment for diabetes mellitus.  There is no separation physical of record.

VA outpatient treatment records dated in September 2003 note that the Veteran has been an insulin dependent diabetic for 23 years, which corresponds to 1980.  The Veteran was released from active service in August 1978.  

Two Veterans Health Administration (VHA) specialist opinions were obtained in the present case.  An April 2015 VHA opinion from an endocrinologist stated it is possible that the Veteran had diabetes mellitus manifested to a compensable degree by August 1979 as most diabetics are asymptomatic prior to the onset of the disease.  He stated that he could not provide an opinion as to whether it is at least as likely as not that diabetes mellitus had its onset in service  or within one year form service as no records had been provided for his review. 

A clarification opinion was obtained in June 2015.  In his clarification, the VHA specialist stated that it is more likely as not that diabetes mellitus had its onset in service, that it is more likely as not that diabetes mellitus had its onset within a year of separation from service, and that that it is more likely as not that the Veteran had diabetes mellitus to a compensable degree by August 1979.  

Considering the opinions above, the Board finds that service connection for the cause of the Veteran's death is warranted. 

In this regard, the Board notes that while service treatment records are silent for any treatment of or diagnosis of diabetes mellitus, the June 2015 VHA opinion is sufficient to establish that diabetes mellitus was present either in service or within one year from service.  This VHA medical opinion stands uncontradicted by any other competent and reliable medical evidence of record and therefore, the Board places great probative weight on it.

Therefore, the competent and reliable medical evidence of record shows that the Veteran's diabetes mellitus was caused by service.  This diabetes mellitus contributed to the Veteran's death as noted in the death certificate.  Under these circumstances, the Board must conclude that a service connected disability contributed to the Veteran's death.

Service connection for the cause of the Veteran's death is granted. 








ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


